a negligence action to recover damages for personal injury, the plaintiff appeals from an order of the Supreme Court, Kings County, dated March 8, 1961, denying his motion for a rehearing and reargument of his prior application, made pursuant to (former) rule 9 of the rules for said court, for a preference in trial, which had been denied. Order affirmed, without costs. The present motion, while characterized by plaintiff as one for “reargument,” actually was a new motion based upon new facts and additional papers. An order made upon such a motion is appealable. Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.